Appellant was convicted for unlawfully carrying a pistol. He waived a jury, and the cause was tried before the court.
The record nowhere discloses that he entered into any recognizance, or that he is in jail, pending this appeal. The Assistant Attorney General's motion to dismiss the appeal, with the record as stated, must, therefore, be sustained. Young v. State, 8 Texas Crim. App., 81; Fatheree v. State, 23 Tex. 202.
However, even if the record had shown that he was in jail, or had duly entered into recognizance, his appeal would avail him nothing, for there is neither a bill of exceptions nor a statement of facts. In the absence of these, nothing is raised which could be reviewed anyway.
The appeal is dismissed.
Dismissed.